DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-6 and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banu et al. (US 8,611,959; hereinafter referred to as Banu) in view of JP 2002057577A (Hitachi Int Electric Inc; hereinafter referred to as Hitachi).
With regard to Claim 1, Banu discloses in Fig. 16(a) an electronic circuit for processing two input signals including a first input signal and a second input signal, the electronic circuit comprising a multiplier circuit (180) with a first input for receiving the first input signal, and a second input for receiving the second input signal, and an output, the multiplier circuit for performing a multiplier function to produce an output signal at the output of the multiplier circuit, the multiplier function involving multiplying the first and second input signals together; and a phase setting circuit (aka a controlled phase generating circuit for controlling and generating a desired phase of output signal to the corresponding circuit(s), note that the phase setting circuit may be constituted by a variety of controlled phase generating circuit that includes the phase locked loop circuit as well.  Thus, Fig. 16(a) of Banu is shown to teach all of the features of the claim with the exception of a phase setting circuit instead of a phase locked loop circuit as recited in the claim.  However, Hitachi discloses in Fig. 1 a phase locked loop circuit comprising a mixer circuit (4) having a first mixer input, a second mixer input, and an output, the first mixer input electrically connected to the output of the multiplier circuit (2); a loop filter (5-7) having an output and an input electrically connected to the output of the mixer circuit; and a voltage controlled oscillator circuit (8) having an input electrically connected to the output of the loop filter and with an output electrically feeding back to the second mixer input of the mixer circuit (4).  Since Banu and Hitachi are in the same field of endeavor regarding the controlled phase generating circuit, the purpose disclosed by Hitachi would have been recognized in the pertinent art of Banu.  Therefore, it would have 
With regard to claims 2-4 and 16, the above discussed electronic circuit of the present invention is rendered obvious by the cited references except for not disclosing a specific type of the mixer circuit.  However, the Gilbert mixer circuit or Gilbert multiplier circuit is a form of RF mixer circuit that is widely used in integrated circuits, the Gilbert mixer circuit or Gilbert multiplier circuit is a form of double balanced mixer circuit that is able to exploit the symmetrical topology to remove the unwanted RF & LO output signals from the IF by cancellation. The Gilbert mixer/multiplier circuit is able to provide excellent performance although it does require a larger number of components than many other forms of mixer circuit, of which fact official notice is taken by the examiner.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize that well known Gilbert mixer/multiplier circuit in place of the mixer of Hitachi for the advantage of providing a high performance mixer.  As performance of adjacent components within an integrated circuit is likely to be well matched, the circuit will be well balanced and suppression of the unwanted signal components will be high.  Thus, the terms “wherein the mixer circuit is a differential mixer circuit, wherein the mixer circuit is a balanced differential mixer circuit, wherein the mixer circuit comprises a Gilbert mixer circuit”, as recited in Claims 2-4, are also rendered obvious by the references.  Furthermore, the recitation such as “wherein the first mixer input of the mixer is a differential input having a first input line and a second input line and wherein the output of the VCO circuit is a differential output with a first output line electrically connected to the first input line of the first mixer input of the mixer and a second 
With regard to claims 5 and 6, the above discussed electronic circuit of the present invention is rendered obvious by the cited references except for not disclosing a specific type of the multiplier circuit.  However, the Gilbert mixer circuit or Gilbert multiplier circuit is a form of RF mixer circuit that is widely used in integrated circuits, the Gilbert mixer circuit or Gilbert multiplier circuit is a form of double balanced mixer circuit that is able to exploit the symmetrical topology to remove the unwanted RF & LO output signals from the IF by cancellation. The Gilbert mixer/multiplier circuit is able to provide excellent performance although it does require a larger number of components than many other forms of mixer circuit, of which fact official notice is taken by the examiner.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize that well known Gilbert mixer/multiplier circuit in place of the mixer of Hitachi for the advantage of providing a high performance mixer.  As performance of adjacent components within an integrated circuit is likely to be well matched, the circuit will be well balanced and suppression of the unwanted signal components will be high.  Thus, the terms “wherein the multiplier circuit is a differential multiplier circuit, wherein the multiplier circuit is a double balanced differential multiplier circuit”, as recited in the claims, are also rendered obvious by the references.
With regard to claim 12, the recitation “wherein the loop filter is a low pass filter” is met by elements 5-7 in Fig. 1 of Hitachi. 
With regard to claims 13 and 14, the above discussed electronic circuit of the present invention is rendered obvious by the cited references except for not disclosing an amplifier connecting output of the mixer circuit to an input of the loop filter.  However, it is notoriously well known in the art that a folded cascode amplifier provides high output impedance , which is useful in obtaining high gain from the circuits, of which fact official notice is taken by the examiner.  Therefore, it would have been obvious 
With regard to Claim 15, the above discussed electronic circuit of the present invention is rendered obvious by the cited references except for not disclosing, “wherein the PLL circuit further comprises a buffer circuit electrically connecting the output of the VCO circuit to the second mixer input of the mixer circuit”.  However, it is notoriously well known in the art that a buffer circuit is for isolating one electrical circuit from another while buffering the input signal to the output, i.e., to isolate a preceding circuit from the effects of a following circuit while providing the output signal based on the input signal, of which fact official notice is taken by the examiner.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the buffer circuit in the PLL circuit of the cited references by connecting the buffer between the output of the VCO circuit and the second mixer input of the mixer circuit for the advantages of being able to isolate the mixer from loading the output of the VCO circuit and to prevent the operation of the PLL from affecting other devices which are connected to the output clock line of the VCO.
With regard to Claim 17, the above discussed electronic circuit of the present invention is rendered obvious by the cited references except for not disclosing, “wherein the multiplier circuit and the PLL circuit are fabricated together on a single integrated circuit chip”.  However, it is notoriously well known in the art that a variety of circuits can be fabricated together on a single integrated circuit chip, thus the multiplier circuit and the PLL circuit of the cited references can be fabricated together on a single integrated circuit chip as well.  It is highly desirable to integrate the multiplier circuit with the PLL circuit and the other components of the electronic circuit onto a single integrated circuit from a cost perspective.  Therefore, it would have been obvious to one of ordinary skill in the art before the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI L NGUYEN whose telephone number is (571)272-1747. The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI L NGUYEN/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        January 16, 2022